                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 1 of 15


                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                      2   Email: don@dklawoffice.com
                          Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                      4   LAW OFFICES OF DONALD KILMER, APC
                          14085 Silver Ridge Road
                      5
                          Caldwell, Idaho 83607
                      6   Voice: (408) 264-8489
                      7
                          Jason Davis [SBN: 224250]
                      8   Email: jason@calgunlawyers.com
                      9   THE DAVIS LAW FIRM
                          42690 Rio Nedo, Suite F
                     10
                          Temecula, California 92590
                     11   Voice: (949) 436-4867
                     12
                          Fax: (888) 624-4867

                     13   Attorneys for Plaintiffs
                     14   JANE ROE #1, et al.
                     15
                                                     UNITED STATES DISTRICT COURT
                     16
                                           EASTERN DISTRICT OF CALIFORNIA
                     17
                          JANE ROE #1; JANE ROE #2; JOHN ) Case No.: 1:19-CV-00270-DAD-
                     18   DOE #1; JOHN DOE #2; JOHN DOE ) BAM
                     19   #3; JOHN DOE #4; JOHN DOE #5;   ) PLAINTIFFS’ OPPOSITION TO
                          JOHN DOE #6; SECOND             ) DEFENDANTS’ MOTION TO
                     20
                          AMENDMENT FOUNDATION, INC., ) DISMISS TENTH AMENDMENT
                     21                                   ) CLAIM and DECLARATION OF
                     22             Plaintiffs,           ) COUNSEL
                                                          )
                     23         vs.                       ) Date: May 19, 2020
                     24                                   ) Time: 9:30 a.m.
                          UNITED STATES OF AMERICA;       ) Judge: Hon. Dale A. Drozd
                     25
                          UNITED STATES DEPARTMENT OF ) Courtroom: 5, Seventh Floor
                     26   JUSTICE; FEDERAL BUREAU OF      )
                     27
                          INVESTIGATION; BUREAU OF        )
                          ALCOHOL, TOBACCO, FIREARMS )
                     28   AND EXPLOSIVES; WILLIAM P.      )
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                  1
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 2 of 15


                      1   BARR (U.S. Attorney General),               )
                      2   CHIRISTOPHER A. WRAY (Director,             )
                          Federal Bureau of Investigation);           )
                      3   REGINA LOMBARDO (Acting Deputy              )
                      4   Director, Bureau of Alcohol, Tobacco,       )
                          Firearms and Explosives); XAVIER            )
                      5
                          BECERRA (California Attorney                )
                      6   General), DOES 1 TO 100.                    )
                      7                                               )
                                           Defendants.                )
                      8                                               )
                      9
                     10
                     11                                    INTRODUCTION
                     12
                            The United States Defendants have filed this Fed. R. Civ. P. 12(b)(6) Motion to
                     13
                          Dismiss (Doc 37) the TENTH AMENDMENT claim, which was added to Plaintiffs’
                     14
                          First Amended Complaint (FAC, Doc 36). The motion is joined by the California
                     15
                          Defendants (Doc 38) after having initially filed a non-opposition (Doc 34) to
                     16
                          Plaintiffs’ Motion to Amend (Doc 33).
                     17
                            The Motion to Dismiss should be denied. Plaintiffs’ TENTH AMENDMENT claim is
                     18
                          not only viable, but it may be dispositive of the case for most Plaintiffs without
                     19
                          requiring the Court to adjudicate the more constitutionally complex SECOND
                     20
                          AMENDMENT, FIFTH AMENDMENT, and FOURTEENTH AMENDMENT claims.
                     21
                            Plaintiffs had considered moving this Court for Partial Summary Judgment under
                     22
                          Fed. R. Civ. P. 56(a), (f) on the TENTH AMENDMENT claim for the following
                     23
                          reasons: (1) there are no disputed facts arising under this claim, (2) adjudication of
                     24
                          this claim will conserve the litigation resources of the parties and the judicial
                     25
                          resources of this court, and (3) adjudication of this claim will likely resolve the
                     26
                          case for the majority of the plaintiffs. However, given the resource (time and
                     27
                          money) constraints, Plaintiffs will have make due with dropping the hint.
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                     2
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 3 of 15


                      1        Simply put, for this motion to be taken seriously, this Court would have to
                      2   simultaneously consider the idea that California – a state with notoriously strict
                      3   gun laws – is both competent to be a NICS Point of Contact State (i.e., in full
                      4   compliance with the all rules and regulations for state-level administration of the
                      5   National Instant Background Check), and incompetent to adjudicate a restoration
                      6   of rights after a mental health hold. That kind of cognitive dissonance should be
                      7   rejected.
                      8                                    STATEMENT OF FACTS1
                      9       All Plaintiffs have alleged that at some time in their past, they were subject to an
                     10   involuntary detention or “adjudicated mental-health hold” in which their mental
                     11   health was evaluated under some form of alleged governmental authority. Such
                     12   involuntary detention results in various disabilities to exercise the right to keep and
                     13   bear arms under both federal and state law.
                     14       Under California law the disability arising from an unadjudicated mental health
                     15   hold pursuant to Welfare and Institutions Code (WIC) § 5150 is five years unless
                     16   restored through a hearing under WIC § 8103 et seq. There are no federal
                     17   consequences for an unadjudicated hold under California’s WIC § 5150.
                     18       Under California law the disability arising from an adjudicated mental health
                     19   hold pursuant to Welfare and Institutions Code (WIC) § 5250 is also five years
                     20   unless restored through a hearing under WIC § 8103 et seq.
                     21       The federal consequence under 18 U.S.C. § 922(g)(4) for an adjudicated hold
                     22   under California’s WIC § 5250 was apparently the imposition of a lifetime
                     23   disability against exercising SECOND AMENDMENT rights.
                     24       Now the United States Government has come forward in this motion and
                     25   admitted that restoration of rights is possible after an adjudicated mental health
                     26
                     27
                          1 This statement of facts is heavy on mixed statements of fact and law due to the nature of the
                     28   motion, i.e., the division of power between the states and federal government. Ergo the laws/policies
 Donald Kilmer            of state and federal government become operative facts under a TENTH AMENDMENT analysis.
 Attorney at Law
14085 Silver Ridge
                                                                              3
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                                    Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 4 of 15


                      1   hold under the “NICS Improvement Act of 2007” [Public Law 110-180] (copy
                      2   attached), but that California’s procedures are deficient in some ill-defined way.
                      3      First, this Court should reject the slight-of-hand “argument” by the United States
                      4   of merely substituting “California” for “Washington” in quoted text from the
                      5   recent case of Mai v. United States, 953 F.3d 1106, 1112 (9th Cir. 2020).
                      6      Whatever analysis of Washington law that took place in that case, the Plaintiffs
                      7   in this case deserve to have some essential questions answered first. Is the federal
                      8   government properly interpreting California law? What objective criteria is the
                      9   federal government using to qualify and disqualify a state’s restoration procedure?
                     10   Is the federal government’s analysis of state restoration procedures rooted in
                     11   Congressional statute or administrative rulemaking? Did the federal government
                     12   comply with the Administrative Procedures Act? Unfortunately, only the Ninth
                     13   Circuit can certify a question of state law to the California Supreme Court. CA
                     14   Rule of Court 8.548(a).
                     15      Second, it is rather bold, and just a little counter-intuitive, to baldly assert that
                     16   California is somehow lax when it comes to gun control laws. The Plaintiffs have
                     17   alleged, and are entitled to be believed at this stage of the proceedings, that their
                     18   rights were restored under California law (by operation of law, time lapse, or by
                     19   prevailing in a hearing), which are the only restoration procedures available to
                     20   them in the jurisdiction where they reside. And for some of them, it is the only
                     21   jurisdiction where they may lawfully purchase firearms. [Roe #2, Doe #1, Doe #2,
                     22   Doe #4, Doe #5, Doe #6. Arguably, Roe #1 and Doe #3 also have these claims
                     23   based on their change of residence. E.g., is someone bound by New Jersey law
                     24   regarding mental health restoration procedures, when they have no contacts with
                     25   that state, live in California now, and can’t purchase a gun New Jersey anyway?
                     26   See: 18 U.S.C. § 922(a)(3), (b)(3)]
                     27      Third, it is not entirely clear that California is required to submit its restoration
                     28   procedures after mental health adjudication to federal oversight. The “NICS
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                       4
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                             Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 5 of 15


                      1   Improvement Act of 2007” [Public Law 110-180] is essentially a scheme to grant
                      2   money to states with woefully inadequate records (criminal and mental health) so
                      3   that the NICS system can obtain better quality data for administering the firearm
                      4   background check system. Section 105 of the law requires states who accept grant
                      5   money to implement a “relief from disabilities” program to be eligible for the
                      6   grants. There is no evidence that California has ever accepted any such grant
                      7   money, so why would federal standards be imposed on California?
                      8       Fourthly, assuming arguendo that California is required to comply with the
                      9   grant program’s relief from disabilities standards, California meets or exceeds
                     10   those standards, or at a minimum this is a question of fact, that for now (at the
                     11   FRCP 12(b)(6) stage) must be resolved in Plaintiffs’ favor.
                     12       Plaintiffs filed this action initially alleging violations of the SECOND
                     13   AMENDMENT, FIFTH AMENDMENT, FOURTEENTH AMENDMENT and various statutory
                     14   violations. Plaintiffs added a TENTH AMENDMENT claim once Plaintiffs’ learned
                     15   federal policy was the common thread preventing them from exercising their right
                     16   to “keep and bear” arms, specifically their desire to acquire, possess, and train with
                     17   firearms for all lawful purposes, including self-defense.
                     18       And while federal policy is the common thread, California is a co-defendant on
                     19   the TENTH AMENDMENT claim because California is a Point of Contact (POC)
                     20   State. [See Exhibits A and B attached to Request for Judicial Notice (RFJN).]
                     21   Which means California has been deputized, after being certified as compliant by
                     22   the Federal Government, to administer federal gun law at the point of sale for all
                     23   federally licensed gun dealers in California. [See Exhibit C2 attached to Request
                     24   for Judicial Notice.] California’s certification included (or at least it did in 2011) a
                     25   finding by the federal government that its administrative policies and/or data
                     26
                     27   2 The NICS Audit Report is from 2011. It was produced during discovery in the case of Silvester v.
                          Harris, 41 F. Supp. 3d 927 (E.D. Cal. 2014). Since California is still designated as a POC state as of
                     28   the date of filing, Plaintiffs believe that an updated copy of such an audit exists and is substantially
 Donald Kilmer            like this report.
 Attorney at Law
14085 Silver Ridge
                                                                               5
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                                      Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 6 of 15


                      1   quality procedures met the standards as set forth in “the Gun Control Act of 1968
                      2   as amended; Federal Regulation Titles 27 & 28; NICS User Manual; APB Bylaws
                      3   and meeting minutes; and another other applicable federal laws and regulations.”
                      4   [See page 1, under the heading “Scope” of the audit report.]
                      5        Furthermore, the federal government also certified that California met the
                      6   requirements to be a POC because it denies “firearm sales based on criteria equal
                      7   to or more stringent that [sic] imposed by the GCA of 1968 (18 U.S.C. § 922), as
                      8   amended.” [See page 5, bullet point 9.]
                      9        All these certifications occurred in 2011, four years after the “NICS
                     10   Improvement Act of 2007” [Public Law 110-180] was signed into law.
                     11   Presumably the federal government has made the same findings since 2011, as
                     12   California is still a certified POC state under the applicable federal laws and
                     13   regulations. [See Exhibits A & B attached to the RFJN.]
                     14       All of this invites several questions: If plaintiffs are not barred from acquiring
                     15   firearms under California law 3 -- which is “equal to or more stringent” than federal
                     16   law -- then is California mis-reporting Plaintiffs’ status to NICS? Is California mis-
                     17   applying federal law at the point of sale? Is California’s POC NICS certification
                     18   unwarranted? Should it be revoked? Was the federal government incompetent in
                     19   issuing the certification? Should this Court issue findings answering these
                     20   questions after full discovery has been conducted?
                     21       Or is the more plausible analysis that complexities and the inertia inherent in
                     22   federalism, especially in a complex area like gun control, has generated a fog that
                     23   victimizes the civil servants (state and federal) who are trying to interpret this
                     24   awkward statute, every bit as much as it victimizes the Plaintiffs.
                     25       Thankfully this Court can cut through that fog with a plain reading of the TENTH
                     26   AMENDMENT, avoid the more complex constitutional questions, and save everyone
                     27
                     28   3   Which is strongly implied, but not directly stated, in California’s joinder. [Doc 38, pg. 1, ln. 7-15]
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                                 6
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                                         Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 7 of 15


                      1   time and money with a finding that California’s restoration procedures after a
                      2   mental health hold are a power reserved to California and to the people who
                      3   exercised their right to participate in California’s restoration procedures to restore
                      4   their SECOND AMENDMENT rights under the TENTH.
                      5                                   STATEMENT OF THE LAW
                      6      A federal complaint requires only “a short and plain statement of the claim
                      7   showing that the pleader is entitled to relief.” FRCP 8(a)(2). The complaint is
                      8   sufficient if it gives “fair notice of what the . . . claim is and the grounds upon which
                      9   it rests. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing Conley v.
                     10
                          Gibson, 355 U.S. 41, 47-48 (1957)). Detailed facts are not required, but the alleged
                     11
                          facts must state a claim for relief that is plausible on its face above the speculative
                     12
                          level. Id. at 555, 570-572.
                     13
                            Courts have generally viewed motions to dismiss under 12(b)(6) with disfavor and
                     14
                          they are rarely granted. See, Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th
                     15
                          Cir. 2009). In the Ninth Circuit, dismissal with prejudice under a FRCP 12(b)(6)
                     16
                          motion is proper only in “extraordinary” circumstances. Broam v. Bogan, 320 F.3d
                     17
                          1023, 1028 (9th Cir. 2003). Additionally, when a complaint raises a novel legal
                     18
                     19   theory, then FRCP 12(b)(6) motions are “especially disfavored” so the theory “can

                     20   best be assessed after factual development.” McGary v. City of Portland, 386 F.3d
                     21   1259, 1270 (9th Cir. 2004).
                     22     In deciding a Rule 12(b)(6) motion a court must “accept as true all of the factual
                     23   allegations set out in plaintiff’s complaint, draw inferences from those allegations in
                     24   the light most favorable to plaintiff, and construe the complaint liberally.”
                     25   Rescuecom Corp. v. Google Inc., 562 F.3d 123, 127 (2nd Cir. 2009); L-7 Designs,
                     26   Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2nd Cir. 2011). Courts must assume that
                     27   general allegations “embrace whatever specific facts might be necessary to support
                     28   them.” Peloza v. Capistrano Unified School Dist., 37 F.3d 517, 521 (9th Cir. 1994).
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                     7
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 8 of 15


                      1      Neither set of Defendants objects to Plaintiffs’ standing to make a TENTH
                      2   AMENDMENT claim on the theory that only states have standing under that
                      3   amendment. Bond v. United States, 564 U.S. 211 (2011) is the controlling precedent
                      4   on that point. An “individual, in a proper case, can assert injury from government
                      5
                          action taken in excess of the authority that federalism defines.” Id., at 220.
                      6
                             But Bond has more to say about TENTH AMENDMENT jurisprudence than mere
                      7
                          justiciability. The Bond Court engaged in a thorough discussion about how
                      8
                          federalism itself protects fundamental rights. The Court went on to explain that mere
                      9
                          division of labor between state and federal legislation does not define the entire
                     10
                          sphere of the TENTH AMENDMENT, and that “federalism secures to citizens the
                     11
                          liberties that derive from the diffusion of sovereign power.” That “[s]ome of these
                     12
                          liberties are of a political character” and thus “[f]ederalism secures the freedom of
                     13
                     14   the individual.” Id., at 221 [internal quotes and citations omitted]. The Bond Court

                     15   goes on to catalogue the ways in which the “constitutional structure of our
                     16   Government [...] protects individual liberty.” Id., at 223.
                     17
                     18                                        ARGUMENT
                     19                 A. The First Amended Complaint Provides Sufficient Notice of the
                     20
                                                           TENTH AMENDMENT Claim.

                     21      Plaintiffs in this case are making a TENTH AMENDMENT claim that a federal policy,
                     22   on the specific point regarding relief from disabilities, is preventing them from
                     23   exercising a fundamental right and thus abridging their liberty.
                     24
                             They are NOT (as California argues) complaining that the initial disqualification
                     25
                          from exercising their SECOND AMENDMENT rights is invalid or somehow violates the
                     26
                          TENTH AMENDMENT. [Doc 38, pg 1, lines 23-28]
                     27
                             They are NOT (as the U.S. conjectures) arguing that Congress lacks the power to
                     28
 Donald Kilmer            federalize a SECOND AMENDMENT disqualification based on a state court mental
 Attorney at Law
14085 Silver Ridge
                                                                     8
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 9 of 15


                      1   health adjudication, or that California has been commandeered to enforce federal
                      2   policy. [Doc 37, pg 7, lines 3-9]
                      3       Nor are plaintiffs coming to this Court alleging that the federal government is
                      4   constitutional forbidden or incompetent to set standards for mental health hearings to
                      5
                          both disqualify and restore rights for federal agencies. See generally “NICS
                      6
                          Improvement Act of 2007” [Public Law 110-180], Section 101(c) et seq.
                      7
                              The TENTH AMENDMENT claim in this matter makes the case that when the federal
                      8
                          government accepts a state court proceeding to disqualify someone from exercising a
                      9
                          fundamental right, that it must also accept the same states’ procedures for restoration
                     10
                          of those rights.
                     11
                                       B. California’s Restoration Procedure Can Meet Federal Standards.
                     12
                              The federal government can, as it has in Public Law 110-180, make the award of
                     13
                     14   grant money contingent on accepting federal standards on a related policy. South

                     15   Dakota v. Dole, 483 U.S. 203 (1987). But there is no evidence at this stage of the
                     16   proceedings that California has accepted any grant money under the “NICS
                     17   Improvement Act of 2007.” Plaintiffs have alleged on information belief that
                     18   California does not accept such grant money. If we are wrong, where is the
                     19   evidence?
                     20       And if discovery in this matter reveals that California accepts grant money under
                     21   the Act, then the inquiry shifts to whether California is somehow deficient under the
                     22   federal standard. That question can’t be resolved by slight-of-hand arguments at this
                     23   stage of a case. The irony is that Plaintiffs may have to defend California’s gun
                     24
                          control policies while trying to vindicate their own rights.
                     25
                              The standard set by Public Law 110-180, for states to grant relief from mental
                     26
                          health disabilities is set forth in Section 105(a) of the Act.4
                     27
                     28   4 As noted above, the federal standards for federal agencies to grant relief are set forth in Sec. 101 of
 Donald Kilmer            the Act.
 Attorney at Law
14085 Silver Ridge
                                                                            9
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                                      Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 10 of 15


                      1           (a) PROGRAM DESCRIBED. — A relief from disabilities program is
                      2           implemented by a State in accordance with this section if the program—
                      3
                                   (1) permits a person who, pursuant to State law, has been adjudicated as
                                   described in subsection (g)(4) of section 922 of title 18, United States Code,
                      4
                                   or has been committed to a mental institution, to apply to the State for relief
                      5            from the disabilities imposed by subsections (d)(4) and (g)(4) of such
                      6            section by reason of the adjudication or commitment;
                      7            (2) provides that a State court, board, commission, or other lawful authority
                                   shall grant the relief, pursuant to State law and in accordance with the
                      8
                                   principles of due process, if the circumstances regarding the disabilities
                      9            referred to in paragraph (1), and the person’s record and reputation, are such
                     10            that the person will not be likely to act in a manner dangerous to public
                     11            safety and that the granting of the relief would not be contrary to the
                                   public interest; and
                     12
                                   (3) permits a person whose application for the relief is denied to file a
                     13
                                   petition with the State court of appropriate jurisdiction for a de novo
                     14            judicial review of the denial. [emphasis added]
                     15
                     16
                               California’s standards for adjudicated mental health disqualifications and

                     17   restorations is set forth at Welfare and Institutions Code § 8103(g)5. Section (g)(4)
                     18   sets forth the civil procedure and the hearing 6 standards:
                     19           A person who is subject to paragraph (1) may petition the superior court of
                     20
                                  his or her county of residence for an order that he or she may own, possess,
                                  control, receive, or purchase firearms. At the time the petition is filed, the
                     21
                                  clerk of the court shall set a hearing date within 60 days of receipt of the
                     22           petition and notify the person, the Department of Justice, and the district
                     23           attorney. The people of the State of California shall be the respondent in
                     24           the proceeding and shall be represented by the district attorney. Upon
                                  motion of the district attorney, or on its own motion, the superior court may
                     25
                     26
                     27   5   As amended and taking effect January 1, 2020. Welfare and Institutions Code § 8103(l).

                     28   6 California does not use boards or commissions to restore rights after mental health holds. All
 Donald Kilmer            hearings are conducted in Superior Court.
 Attorney at Law
14085 Silver Ridge
                                                                           10
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                                    Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 11 of 15


                      1         transfer the petition to the county in which the person resided at the time of
                      2         his or her detention, the county in which the person was detained, or the
                      3
                                county in which the person was evaluated or treated. Within seven days
                                after receiving notice of the petition, the Department of Justice shall file
                      4
                                copies of the reports described in this section with the superior court. The
                      5         reports shall be disclosed upon request to the person and to the district
                      6         attorney. The district attorney shall be entitled to a continuance of the
                      7         hearing to a date of not less than 30 days after the district attorney was
                                notified of the hearing date by the clerk of the court. If additional
                      8
                                continuances are granted, the total length of time for continuances shall not
                      9         exceed 60 days. The district attorney may notify the county behavioral
                     10         health director of the petition, and the county behavioral health director
                     11         shall provide information about the detention of the person that may be
                                relevant to the court and shall file that information with the superior court.
                     12
                                That information shall be disclosed to the person and to the district attorney.
                     13
                                The court, upon motion of the person subject to paragraph (1) establishing
                     14         that confidential information is likely to be discussed during the hearing
                     15         that would cause harm to the person, shall conduct the hearing in camera
                     16
                                with only the relevant parties present, unless the court finds that the public
                                interest would be better served by conducting the hearing in public.
                     17
                                Notwithstanding any other law, any declaration, police reports, including
                     18         criminal history information, and any other material and relevant evidence
                     19         that is not excluded under Section 352 of the Evidence Code, shall be
                     20         admissible at the hearing under this section. If the court finds by a
                                preponderance of the evidence that the person would be likely to use
                     21
                                firearms in a safe and lawful manner, the court may order that the
                     22         person may own, control, receive, possess, or purchase firearms, and
                     23         that person shall comply with the procedure described in Chapter 2
                     24         (commencing with Section 33850) of Division 11 of Title 4 of Part 6 of the
                                Penal Code for the return of any firearms. A copy of the order shall be
                     25
                                submitted to the Department of Justice. Upon receipt of the order, the
                     26
                                Department of Justice shall delete any reference to the prohibition
                     27         against firearms from the person’s state mental health firearms
                     28         prohibition system information. [emphasis added]
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                     11
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 12 of 15


                      1
                      2       The recent Ninth Circuit opinion in Mai v. United States, 953 F.3d 1106 (9th Cir.
                      3   2020)7 finding the State of Washington’s restoration program deficient is not helpful
                      4   to the Defendants. Why? Because California standards are more stringent than
                      5   Washington’s and probably more stringent than the federal standards.
                      6       Washington required that the person “no longer presents a substantial danger to
                      7   himself or herself, or the public.” [emphasis added] By contrast, the federal standard
                      8   requires a determination that “the person will not be likely to act in a manner
                      9
                          dangerous to public safety.” In other words, Washington’s standard was “substantial
                     10
                          danger” as contrasted with the federal standard of mere “danger.” [Imagine having to
                     11
                          ague that your client might be dangerous, but is not substantially dangerous?]
                     12
                              California soars beyond both standards and requires a finding that the individual
                     13
                          “would be likely to use firearms in a safe and lawful manner.” This is broader than a
                     14
                          mere finding that the person no longer poses a danger. And given California’s
                     15
                          notoriously strict gun control laws 8, compliance with which is mandated by a
                     16
                     17
                          Superior Court’s finding under § 8103(g)(4), a “safe and lawful” standard is “heads

                     18
                          and shoulders” above a merely “not dangerous” standard.

                     19       Nor can either Defendant claim that California’s unique terminology is somehow
                     20   vague or ambiguous. California itself has already construed this standard. In a
                     21   challenge to Welfare and Institutions Code § 8103, a California District Court of
                     22   Appeals rejected a claim that “the phrase “would not be likely to use firearms in a
                     23   safe and lawful manner” is so vague as to allow arbitrary and discriminatory
                     24   enforcement.” People v. Mary H. (2016) 5 Cal.App.5th 246, 210 Cal.Rptr.3d 31.
                     25
                     26
                          7There are other reasons that case is inapposite here, but since Mai did not address TENTH
                     27   AMENDMENT claims, this brief will not address those here.

                     28   8 E.g., Laws on safe storage, waiting periods, background checks for all firearm transfers (not just
 Donald Kilmer            retail sales), background checks for ammo purchase, so-called Red-Flag Laws, and WIC § 5150 itself.
 Attorney at Law
14085 Silver Ridge
                                                                            12
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 13 of 15


                      1   The Court continued: “We do not believe persons of common intelligence must
                      2   guess the meanings of “not likely,” “use,” “firearms,” “safe,” or “lawful,” as
                      3   these words “are all of common usage” (City of Costa Mesa v. Soffer (1992) 11
                      4   Cal.App.4th 378, 387, 13 Cal.Rptr.2d 735) and their meanings are either “common
                      5
                          and generally accepted” (In re Mariah T. (2008) 159 Cal.App.4th 428, 435, 71
                      6
                          Cal.Rptr.3d 542) or “can be fairly ascertained by references to similar statutes or
                      7
                          other judicial determinations, or to the common law or the dictionary” (ibid.).” Id.,
                      8
                          261.
                      9
                              So even assuming arguendo that California’s standards for restoring firearms
                     10
                          rights after an adjudicated mental health hold are subject to federal oversight,
                     11
                          California easily meets, or exceeds those standards.9
                     12
                                        C. California Must Defend Against the TENTH AMENDMENT Claim.
                     13
                     14       California’s further objection -- that since it is a state, it can’t be a defendant

                     15   under a TENTH AMENDMENT claim -- is also without merit.
                     16       It would have been nice if California had joined in Plaintiffs’ TENTH AMENDMENT
                     17   claim by filing its own counterclaim against the federal government. That would
                     18   have demonstrated the courage of its convictions. After all, why shouldn’t California
                     19   have to defend its prerogatives in setting the nation’s toughest gun control policies,
                     20   while at the same time protecting its own citizen’s fundamental rights?
                     21       The further irony here is that California’s tough (some would say extreme) gun
                     22   laws inure to the benefit of the Plaintiffs in this case. Shouldn’t California be
                     23   shouting from the roof-tops that no state is more restrictive of getting a gun than
                     24
                          California? And that if its policies are insufficient to address the intersection of
                     25
                     26
                          9That is why the TENTH AMENDMENT claim may indeed be ripe for summary adjudication. There are
                     27   no disputed facts and this a pure question of law. Plaintiffs are weighing the utility of bring that
                          motion now or waiting for discovery on all claims to be complete. However, this Court is not bound by
                     28   such considerations and may give notice and request additional briefing from the parties on such a
 Donald Kilmer            procedure.
 Attorney at Law
14085 Silver Ridge
                                                                             13
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                                   Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 14 of 15


                      1   mental health and gun control, then no state can meet the federal standard? But
                      2   California seems happiest when someone, anyone, anywhere, for any reason is
                      3   denied the right to keep and bear arms. So instead of joining Plaintiffs TENTH
                      4   AMENDMENT claim to vindicate its bragging rights as the toughest state on gun
                      5
                          control, California wants to sit on the sidelines and throw spitballs at the Plaintiffs’
                      6
                          attempts to prove that exact point.
                      7
                             But all of that is beside the point. As noted above in the Statement of Facts,
                      8
                          California has voluntarily to be deputized as a federal gun law enforcer by seeking
                      9
                          and accepting certification as a Point of Contact state under the NICS system.
                     10
                                                  D. Plaintiffs Should be Granted Leave to Amend.
                     11
                             Although Defendants’ motion should be denied in its entirety, if this Court finds
                     12
                          a flaw in Plaintiffs’ First Amended Complaint, Plaintiffs respectfully request leave
                     13
                          to amend it to fix any deficiencies this Court may find. Supporting this request,
                     14
                          FRCP 15(a) states that leave to amend “shall be freely given when justice so
                     15
                          requires.” FRCP 15(a); United States v. Corinthian Colleges, 655 F.3d 984, 995
                     16
                          (9th Cir. 2011).
                     17
                                                                 CONCLUSION
                     18
                                  For the foregoing reasons, Defendants’ Motion to Dismiss should be denied.
                     19
                                                          Respectfully Submitted on May 5, 2020,
                     20
                     21                                    /s/ Donald Kilmer

                     22                                   Attorney for Plaintiffs

                     23
                     24
                     25
                     26
                     27
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                         14
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                             Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
                          Case 1:19-cv-00270-DAD-BAM Document 41 Filed 05/05/20 Page 15 of 15


                      1                                   Declaration of Counsel
                      2           I, Donald Kilmer, declare as follows:
                      3   1) I am the attorney of record for the plaintiffs in the above entitled case.
                      4   2) Attached to this Opposition Memorandum is a true and correct copy of Public
                      5
                              Law 110-180, also known as the “NICS Improvement Act of 2007.”
                      6
                                  I declare under penalty of perjury under the laws of the United States and the
                      7
                              State of California, that the forgoing statements are true and correct, and that this
                      8
                              declaration was executed in San Jose on May 5, 2020.
                      9
                                                               /s/ Donald Kilmer
                     10
                                                            Attorney for the Plaintiffs
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                     15
      Road.
Caldwell, ID 83607
Vc: 408/264-8489
                          Plaintiffs’ Opposition to MTD                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
      com
